Flanagan, J.
Pursuant to the rules of this court, Information in Revocation of Admission to Practice Law as an Attorney was filed and referred to the Disciplinary Commission, Charles C. Baker, Wilbur F. Dassel, Robert H. Moore, Charles E. Bielby, and James R. Newkirk. The duly appointed Commissioner, Honorable Alvin F. Marsh, has reported, after hearing, recommending that the name of Carl A. Huebner be stricken from the roll of attorneys admitted to practice before this court.
Upon careful examination of the record, we find that the report of the Commissioner is sustained by the evidence and should be approved.
Report approved, and the name of Carl A. Huebner is now ordered stricken from the roll of attorneys practicing before this court.
Bobbitt, Emmert, and Gilkison, JJ., concur.
Draper, C. J., not participating.
Note. — Reported in 118 N. E. 2d 898.